DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "a partition member fixed to the first surface, and partitioning a space portion between the cooler and an inner peripheral surface of the shell main body into a first space communicating with the inlet nozzle and a second space communicating with the outlet nozzle, wherein the partition member includes a main partition plate disposed between the inlet nozzle and the outlet nozzle in the axial direction, and extending from the first surface to the inner peripheral surface of the shell main body to spread in a direction intersecting with the axis, a first guide portion extending from an end portion on a first side of the main partition plate in the direction intersecting with the axis toward a first end surface of the shell main body close to the inlet nozzle in the axial direction, and a second guide portion extending from an end portion on a second side of the main partition plate in the direction intersecting with the axis toward a second end surface of the shell main body close to the outlet nozzle in the axial direction." The closest prior art of record US Publication 2014/0202198 discloses a cooling device having a shell and a partition member with a first and second guide portions, but not extending from the first surface to the inner peripheral surface of the shell main body to spread in a direction intersecting with the axis, a first side of the main partition plate in the direction intersecting with the axis toward a first end surface of the shell main body close to the inlet nozzle in the axial direction and a second side of the main partition plate in the direction intersecting with the axis toward a second end surface of the shell main body close to the outlet nozzle in the axial direction. Although it is well known to provide a heat exchanger within a shell and partition plates for guiding the fluid flow, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the positions as claimed of the partition’s members with the first and second guide portions. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763